Citation Nr: 0732262	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include pursuant to the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her Son




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1945.  He died in December 2004.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In April 2007, the appellant testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims folder.

Subsequently, the appellant's appeal has been advanced on the 
Board's docket by reason of her advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  The veteran died in December 2004, at age 82; the 
immediate cause of death was listed as natural causes, due to 
pancreatic cancer metastatic to liver; hypertension, arterial 
fibrillation was identified as a significant condition 
contributing to his death.

2.  At the time of his death, service connection was in 
effect for residuals of a gunshot wound to the chest, 
evaluated as 20 percent disabling; service connection had 
also been established for residuals of a spleenectomy, rated 
as 30 percent disabling; residual of a gunshot wound to the 
abdomen with colostomy scar, rated as 30 percent disabling; 
and residual of a gunshot wound to the left thigh, Muscle 
Group XIII, rated as 30 percent disabling; for a combined 
rating of 70 percent.

3.  The veteran's service-connected disabilities did not 
result in, cause, contribute to or otherwise hasten his 
death.

4.  Pancreatic cancer, including metastatic liver cancer, was 
not incurred in service, within one year of the veteran's 
discharge from service or been etiologically linked to his 
service or any incident therein.

5.  There is no competent medical evidence indicating that 
the veteran died as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, or as a result of an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include pursuant to the provisions of 38 U.S.C.A. § 1151, is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1151, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312, 3.361, 3.363 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
observes that the RO issued VCAA notice to the appellant in 
January 2005 which informed her of the evidence generally 
needed to support a claim of entitlement to service 
connection for the cause of the veteran's death; what actions 
she needed to undertake; the need to submit any evidence in 
her possession that pertained to the claim; and how the VA 
would assist her in developing her claim.  The January 2005 
VCAA notice was issued prior to the July 2005 rating decision 
from which the instant appeal arises.  However, no 
correspondence provides the appellant or her representative 
information regarding the statutory and regulatory criteria 
needed to support her claim under the provisions of 
38 U.S.C.A. § 1151.  Nonetheless, it is clear from written 
contentions received in February 2006 and January 2007, and 
her testimony at the April 2007 personal hearing, that the 
appellant and her accredited representative have repeatedly 
indicated an understanding of her rights and responsibilities 
pursuant to these notification duties and the criteria 
necessary to substantiate her claim under the provisions of 
38 U.S.C.A. § 1151.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (defective notice may be cured, and therefore 
found not prejudicial, by a claimant's actual knowledge).  
Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content or timing of 
any notification was prejudicial to the appellant.  See Id.  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the appellant, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).

With regard to notice regarding the five elements of an 
appeal, the Board observes that the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, but she was not provided 
with notice of the type of evidence necessary to establish a 
disability rating, or for an effective date for service 
connection for the cause of death.  Despite the inadequate 
notice provided to the appellant on these latter elements, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Concerning this, as 
the Board has concluded below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical treatment 
records, as well as medical opinions are of record and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  There remains no issue as to the 
substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The appellant contends that the veteran's service-connected 
disabilities, particularly the residuals of his spleenectomy, 
substantially contributed to his death.  Alternatively, she 
contends that VA's failure to diagnose the veteran's 
pancreatic cancer during treatment as early as June 2004, 
delayed appropriate treatment and either caused or hastened 
his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  A disability or death is a qualifying additional 
disability or qualifying death if it was not the result of 
the veteran's willful misconduct and (1) the disability or 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and (2) the proximate cause of the 
disability or death was (A) carelessness, negligence lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

Under 38 C.F.R. § 3.361(d), the proximate cause of disability 
or death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran died in December 2004.  The death 
certificate listed the immediate cause of death as natural 
causes, due to pancreatic cancer metastatic to liver.  
Hypertension, arterial fibrillation was identified as a 
significant condition contributing to his.  

At the time of his death, the veteran had the following 
service-connected disabilities: residuals of a gunshot wound 
to the chest, rated as 20 percent disabling; residuals of a 
spleenectomy, rated as 30 percent disabling; residuals of a 
gunshot wound to the abdomen with colostomy scar, rated as 30 
percent disabling; and residuals of a gunshot wound to the 
left thigh and rated as 50 percent disabling.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5107(b).  In 
this respect, the Board acknowledges the appellant's argument 
that the veteran's service-connected disabilities may have 
aggravated or contributed to his developing pancreatic cancer 
and resultant death, because most of the service-connected 
disabilities were the result of abdominal injuries and 
necessitated a spleenectomy.  However, there is no competent 
medical evidence of record etiologically linking the 
veteran's fatal pancreatic cancer to his service or to his 
service-connected disabilities.  In fact, a VA physician, 
after reviewing the veteran's claims file, in a July 2005 
report opines that the veteran's service-connected 
disabilities did not lead to his pancreatic cancer and 
resultant death.  The physician indicates that known factors 
contributing to pancreatic cancer include aging, male gender, 
and chronic pancreatitis.  The appellant has not submitted 
any medical opinion etiologically linking the veteran's fatal 
pancreatic cancer to his service or his service-connected 
disability.  

Likewise, the Board finds that the competent evidence of 
record does not demonstrate that the veteran's pancreatic 
cancer or his resultant death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment.  Again, the Board acknowledges the appellant's 
argument that VA should have detected the veteran's 
pancreatic cancer when he sought treatment for complaints 
that included weight loss in June 2004.  However, a VA 
physician, after reviewing the veteran's claims file and 
electronic records, opined that, given the veteran had been 
extensively evaluated in April 2004, including a CT scan of 
the abdomen, it was unlikely that anything further would have 
been indicated regarding evaluation for his weight loss.  The 
physician observed that it is well-known that pancreatic 
cancer is generally not detected until it becomes symptomatic 
at which time it is usually not treatable.  The physician 
further opined that there was no neglect in VA's management 
of the veteran's treatment.  The appellant has not submitted 
any medical opinion that the veteran's pancreatic cancer or 
death was the result of carelessness, negligence, lack of 
proper skill, error in judgment or some similar instance of 
fault in the medical treatment provided him by VA, or that 
was a result of an event not reasonably foreseeable.  

Although the appellant and her son believe the veteran's 
death was either the result of his service-connected 
disabilities or VA's negligence in not diagnosing pancreatic 
cancer earlier, they are not competent to provide evidence 
that requires medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the claim for service connection 
for the cause of the veteran's death, to include pursuant to 
the provisions of 38 U.S.C.A. § 1151, must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


